DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 22, 2022 has been entered.  Claims 1-19 remain pending in the application and claim 20 is cancelled.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 26, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winton et al. (US20190202349A1, hereinafter “Winton”).
Regarding claims 1, and 19, Winton discloses a vehicle apparatus (102; Figs. 1A-1B, 9 Paragraphs 24, 103) configured to selectively position and enclose an opening (Paragraph 24) formed in at least one panel (Paragraph 24) of a vehicle (100; Fig. 1A, Paragraphs 23-24), the apparatus comprising: a sliding panel (604-1/604-2; Fig. 6A-6C, Paragraph 75) comprising an electrical device (602-1/602-2; Figs. 6A-6C, Paragraph 75) in communication with a control circuit (120; Figs. 3-5, Paragraph 29) of the vehicle; a positioning mechanism (Fig. 2 and 9, Paragraphs 27, 36, 74 discuss a motor system (216, 908) to move the panels along the tracks) configured to slidably position the sliding panel along a positioning track (908; Figs. 9-11, Paragraph 103) between an open position and a closed position (Figs. 6A-6C, Paragraph 27); and a control connection (120/230; Fig. 2, Paragraphs 4, 28, 36) configured to transmit a control signals (Paragraphs 36, 60, 62) between the control circuit (120; Fig. 2) of the vehicle and the electrical device (602-1/602-2; Figs. 6A-6C, Paragraph 75), wherein the control connection extends from a portion of the vehicle  to a connection interface of the electrical device (Paragraphs 4 and 28 discuss the control circuit being connected to a wired interface), wherein the control connection extends from a portion of the vehicle to a connection interface of the electrical device (Paragraphs 28, 133), wherein the control connection 
Regarding claim 2 and 16, Winton further discloses the apparatus according to claim 1, wherein the electrical device comprises at least one of a lighting device, a user interface, and an electro-optic element (602-1/602-2; Figs. 6A-6C, Paragraph 75).  
Regarding claim 3, Winton further discloses the apparatus according to claim 1, wherein the moveable panel comprises a window element (604-1/604-2; Figs. 6A-6C) comprising an electro-optic apparatus (602-1/602-2; Figs. 6A-6C, Paragraphs 75-76).
Regarding claim 4 and 19, Winton further discloses the apparatus according to claim 3, herein the control signal is configured to adjust a transmission property (Figs. 6A-6B, Paragraphs 77, 85) of the electro-optic apparatus in response in both the open position and the closed position (via translational motion for claim 19) - (Figs. 6A-6C, Paragraphs 9, 25, 27, 47, 62, 65, 67, 72).  
Regarding claim 5, Winton further discloses the apparatus according to claim 3, wherein the positioning track (908; Figs. 9-11, Paragraph 103) extends along a first side and a second side (908; Fig. 9, Paragraph 103) of the opening (912; Paragraph 103) approximately coextensive to a length of the window element (Figs. 6A-6C and 9-11).  
Regarding claim 6, Winton further discloses the apparatus according to claim 3, wherein the positioning mechanism (Fig. 2 and 9, Paragraphs 27, 36, 74 discuss a motor system (216, 908) to move the panels along the tracks) is configured to adjust a position the electro-optic apparatus approximately along the length of the window element such that the open position substantially reveals the opening (Figs. 6C, 9-11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Staley et al. (US5261722, hereinafter “Staley”).
Regarding claim 7, Winton discloses the apparatus according to claim 1, however is silent to a trough.
In claims 7, Staley teaches a trough (52; Fig. 3, Col. 5 lines 10-37) extending along a portion of the positioning track (56; Fig. 3, Col. 5 lines 32-37), wherein the control connection (76; Figs. 3 and 5, Col. 6 lines 6-31) passes through the trough (Fig. 3 and 5).  
For claim 7, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the apparatus of Winton by adding a trough extending along the track for the control connection to pass through as taught by Staley.  Doing so, allows for easy access through the trough to complete the electrical circuit (Col. 6 lines 24-31).
Regarding claim 8, Winton in view of Staley continue to teach the apparatus of claim 7 and wherein the control connection (Staley – 70/76; Figs. 3 and 5) comprises a connection apparatus (Staley - 76/78; Figs. 3 and 5; Col. 6 lines 6-13) configured to guide the control connection through the trough and maintain connection with the electrical device (Staley - 98-100 shows controlling variable dimming of sunroof panel; Fig. 7, Col. 6 lines 61-68 and Col. 7 lines 1-10) throughout the positioning from the open position (Staley - Fig. 6) to the closed position (Staley - Fig. 3).
Regarding claim 12, Winton in view of Staley continue to teach the apparatus of claim 8 and wherein the apparatus according to claim 8, wherein the control connection comprises a conductive circuit (20; Fig. 2; Col. 3 lines 30-56) comprising a plurality of conductive traces (78; Fig. 3; Col. 6 lines 47-67) extending through the trough along the length of the window elements (18, 88; Fig. 1).  
Regarding claim 13, Winton in view of Staley continue to teach the apparatus of claim 12 and wherein the control connection comprises a plurality of conductive spring elements (70; Figs. 3 and 5, Col. 3 lines 57-62) in connection with the window element (18; Fig. 3).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Staley and of De Bie (US20110254324A1) and further in view of Snider (US20150224856A1).
Regarding claim 9, Winton in view of Staley discloses the apparatus according to claim 8 with a control connection (70/76; Figs. 3 and 5) located in the trough between the open position and the closed position (and maintains the connection whether open or closed) (Col. 5 lines 65-68, Col. 6 lines 1-13, 65-68, Col. 7 lines 1-10 and 25-32).  However, Winton in view of Staley are silent to wherein the control connection comprises a coiled cable.
In claim 9, De Bie teaches a coiled cable (14; Fig. 7, Paragraph 25) to replace the control connection.
In claim 9, Snider teaches a coiled cable (Paragraph 125 discusses the shading element of the window panel where the electrical connection is accomplished with a range of movement of the window panel using a continuous electrical connection via a flexible wire or cable or a pigtail wire or cable (such as a coiled wire like a telephone cord) or sliding electrical contact) configured to extend and compress in the trough  (356a; Fig. 18, Paragraphs 129 and 133) between the open position and the closed position.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the apparatus of Winton in view of Staley by adding a coiled cable as taught by De Bie or Snider.  Doing so, allows for an electrical connection to directly supply electricity to an electrical appliance from the sunroof (De Bie - Paragraphs 3 and 25 or Snider – Paragraphs 125, 129, 133) using a coiled cable.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Staley and further in view of Queveau et al. (US6877790, hereinafter “Queveau”) and Snider.
Regarding claims 10-11, Winton in view of Staley discloses the apparatus, but are silent to a spindle and retractable cable.
In claim 10, Queveau teaches the control connection comprises a spindle (29; Fig. 1)  configured to receive a retractable cable (28; Fig. 1).
In claim 10, Snider teaches a cable the electrically connects the electro-optic element of a window (Paragraph 122) with the control circuit (.and also a continuous electrical connection via a flexible wire or cable or a pigtail wire or cable (such as a coiled wire like a telephone cord) or sliding electrical contact (Paragraph 125)).  It would be obvious to replace the flexible wire or cable with a spindle and retractable cable  
In claim 11. Queveau teaches wherein the retractable cable (28; Fig. 1) extends and spindle (29; Fig. 1) receives an excess length of the retractable cable between the open position (Fig. 2) and the closed position (Fig. 1).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the apparatus of Winton in  view of Staley by adding a control connection with a spindle and retractable cable as taught by Queveau and Snider.  Doing so, allows electrical supply wires to be carried to the electric motor to raise a retractable roof (Queveau - Col. 3 lines 23-24).  Doing so, allows for the electrical connection to be maintained through the range of movement of the window panel, so that electrical powering or control of the shading element may be provided irrespective of the position or degree of opening/closing of the window panel (Snider - Paragraph 125).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Staley or Mannheim Astete et al. (US20150367782A1, hereinafter “Mannheim Astete”).
Winton in view of Staley disclose the apparatus according to claim 13 wherein the conductive spring elements (70/72/74; Figs. 3 and 5) are configured to conductively engage the conductive traces (76; Figs. 5-6, Col. 6 lines 6-13 and lines 24-31) between the open position (Fig. 6) and the closed position (Fig. 3).  Mannheim Astete also teaches the conductive traces (24; Fig. 10) in a glass roof (28; Fig. 10) and connected to a controller (19; Fig. 10) that controls the window shading blind to be opened or closed (Paragraph 37)
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Staley and further in view of Snider.
Regarding claim 15, Winton discloses the vehicle apparatus configured to selectively position and enclose an opening formed in at least one panel of a vehicle in independent claim 1.  Winton is silent to guiding the control connection between the open and closed positions in a trough extending along a portion of the positioning track.
In claim 15, Snider teaches an electro-optic device (Fig. 15 and Paragraph 122 and Abstract) incorporated in a sliding panel (311 a/b and 314/316; Figs. 14 and 18, Paragraph 127) of a vehicle, the method comprising: controlling a position of the sliding panel in a positioning track (356; Fig. 15, Paragraph 127) from an open position to a closed position (Fig. 18, Paragraph 133); maintain an electrical communication with the electro-optic device between the open position to the closed position via a control connection (Paragraph 107); guiding the control connection between the open and closed positions in a trough (356a; Fig. 18, Paragraph 133) extending along a portion of the positioning track (356; Paragraph 129);  communicating control signals (Paragraph 101) thereby controlling a state of the electro-optic device in the open position, the closed position, and intermediate positions (Paragraph 103-104) therebetween wherein the control connection includes a coiled cable (Paragraph 122 discusses the possibility of an electro-optic element of a window in replacement of the electro-polymeric shade element; Paragraph 125 discusses the shading element of the window panel where the electrical connection is accomplished with a range of movement of the window panel using a continuous electrical connection via a flexible wire or cable or a pigtail wire or cable (such as a coiled wire like a telephone cord) or sliding electrical contact).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the apparatus of Winton for guiding the control connection between the open and closed positions in a trough extending along a portion of the positioning track as taught by Snider.  Doing so, allows for the electrical connection to be maintained through the range of movement of the window panel, so that electrical powering or control of the shading element may be provided irrespective of the position or degree of opening/closing of the window panel (Snider - Paragraph 125).
Regarding claim 16, Winton in view of Snider disclose the method according to claim 15 wherein the electro-optic device is configured to change in transmittance in response to the control signals (Winton – Paragraphs 28, 36, 60, 62, 68 71 and Snider – Paragraph 101). Regarding claim 17, Winton in view of Snider disclose the method according to claim 16, further comprising: adjusting the transmittance of the electro-optic element in the open position, the closed position, and intermediate positions therebetween by communicating the control signal (See analysis of claims 1-2 and also Winton at Paragraphs 90, 100.  Also, Snider at Figs. 18-34 teach the adjusting the transmittance of the electro-optic element  and Paragraph 125 discusses the positioning of the window panels.)
Regarding claim 17, Winton in view of Snider disclose the method according to claim 16, further comprising:  adjusting the transmittance of the electro-optic element in the open position, the closed position, and intermediate positions therebetween by communicating the control signal (Winton - See analysis of claims 1-2 and Paragraphs 90, 100 and Snider - Figs. 18-34 teach the adjusting the transmittance of the electro-optic element  and Paragraph 125 discusses the positioning of the window panels).
Regarding claim 18, Winton in view of Snider disclose the method according to claim 15, further comprising:  communicating the control signals via the trough extending along a length of the sliding panel (Winton analysis of claims 1-2 and Snider – 356a; Fig. 18, Paragraphs 129 and 133).

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. 
For independent claim 1, Winton discloses a control connection configured to communicate a control signal to adjust an operating state of the electrical device in both the open position and the closed position.  Paragraph 62 of Winton specifically states ““if moodroof displays are integrated with the sunroof, the gating engine 420 may automatically signal the sunroof actuation system 214 to close the sunroof, and correspondingly close the integrated moodroof displays” indicating that there is a control signal that is communicated in both the open, closed positions.
For claim 9, Winton in view of Staley disclosed that the control connection (Staley – 70/76; Figs. 3, 5) is located in the trough between both closed and open positions.  Staley taught that the control connection is maintained whether the window is open or closed.  De Bie was used to replace the control connection of Staley with the coiled cable.  To make (more) clear, Snider is also introduced with a coiled cable as a teaching.  (Paragraph 125 discusses the shading element of the window panel where the electrical connection is accomplished with a range of movement of the window panel using a continuous electrical connection via a flexible wire or cable or a pigtail wire or cable (such as a coiled wire like a telephone cord) or sliding electrical contact) configured to extend and compress in the trough  (356a; Fig. 18, Paragraphs 129 and 133) between the open position and the closed position.  It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the apparatus of Winton in view of Staley by adding a coiled cabled as taught by De Bie or Snider.  Doing so, allows for an electrical connection to directly supply electricity to an electrical appliance from the sunroof (De Bie - Paragraphs 3 and 25 or Snider – Paragraphs 125, 129, 133) using a coiled cable.
Claim 15 (as with claim 9) Snider is introduced to make clear of the controlling a position of the sliding panel in a positioning track (356; Fig. 15, Paragraph 127) from an open position to a closed position (Fig. 18, Paragraph 133); maintain an electrical communication with the electro-optic device between the open position to the closed position via a control connection (Paragraph 107); guiding the control connection between the open and closed positions in a trough (356a; Fig. 18, Paragraph 133) extending along a portion of the positioning track (356; Paragraph 129)… wherein the control connection includes a coiled cable (Paragraph 122 discusses the possibility of an electro-optic element of a window in replacement of the electro-polymeric shade element; Paragraph 125 discusses the shading element of the window panel where the electrical connection is accomplished with a range of movement of the window panel using a continuous electrical connection via a flexible wire or cable or a pigtail wire or cable (such as a coiled wire like a telephone cord) or sliding electrical contact) configured to extend and compress in the trough between the open position and the closed position.  It would have been obvious to combine Winton with Snider to allow for electrical connection to be maintained through the range of movement of the window panel (Snider – Paragraph 125).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        


/J.E.H./Examiner, Art Unit 3612